The verdict in this case having been taken on the second and third counts, in the declaration, which are partly for money and partly for property; and no special and precise demand being alléged, the declaration is defective, for the reasons contained in the decisions in the cases of Chambers v. Winn, and Bridges v. Hardgrove.
Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside; that the cause be remanded to the Lincoln circuit court for new proceedings, to commence by amending the declaration, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said circuit court.